Citation Nr: 1629496	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  12-17 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy.

2. Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy.

3. Entitlement to an increased evaluation for prostate cancer, status post radical prostatectomy with erectile dysfunction, evaluated as 10 percent disabling from August 20, 2010 to July 7, 2011, as 40 percent disabling from July 8, 2011 to August 18, 2011 and as 60 percent disabling beginning August 19, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to March 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issues of entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy and entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his April 2016 Board hearing, prior to the promulgation of a decision in the matter, the Veteran submitted a request to withdraw his appeal on the issue of entitlement to an increased rating for prostate cancer, status post radical prostatectomy with erectile dysfunction; there are no questions of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claim for entitlement to an increased rating for prostate cancer, status post radical prostatectomy with erectile dysfunction; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b). 

In April 2016, the Veteran indicated at his Board hearing that he wished to withdraw his claim for entitlement to an increased evaluation for prostate cancer, status post radical prostatectomy with erectile dysfunction, evaluated as 10 percent disabling from August 20, 2010 to July 7, 2011, as 40 percent disabling from July 8, 2011 to August 18, 2011 and as 60 percent disabling beginning August 19, 2011.  As the Veteran has withdrawn his appeal on this issue, there remains no allegations of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal is dismissed.



ORDER

The appeal in the matter of entitlement to an increased evaluation for prostate cancer, status post radical prostatectomy with erectile dysfunction, evaluated as 10 percent disabling from August 20, 2010 to July 7, 2011, as 40 percent disabling from July 8, 2011 to August 18, 2011 and as 60 percent disabling beginning August 19, 2011 is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is required in this case to afford the Veteran a new VA examination.

The Veteran was afforded VA examinations in November 2010 and most recently in July 2011.  On testing in July 2011, motor function was within normal limits.  Sensory examination to pinprick/pain, touch, position, vibration, and temperature were intact.  Knee and ankle jerk reflexes were normal.  Peripheral nerve examination of the bilateral superficial peroneal and sural nerves showed neuralgia.  The Veteran had decreased sensation over the medial two-thirds of the dorsum of the foot and the anterolateral aspect of the leg, the medial one-third of the dorsum of the foot, and the posterolateral aspect of the leg bilaterally.  No motor dysfunction was found.

At his April 2016 Board hearing the Veteran testified that his condition has gotten worse since his last VA examination.  He reported his legs and feet are numb and he gets cramps in his calves and toes.  He reported he has trouble with his balance due to the lack of feeling.  He said he falls approximately every week and a half.  He also reported he has pain in his legs.  Additionally, he reported his "reflexes are really bad."  He reported he just a started photo laser therapy on his legs.  He said he can walk about a block before having to sit down.  

After his Board hearing the Veteran submitted a letter and record from his private therapy provider.  The letter stated that at the Veteran's examination in March 2016 he had pain, tingling, cramps, balance issues, and numbness in his lower extremities.  He had poor balance and severe deficiencies in being able to sense temperature, vibrations, and sharp and light touches.  He also had a diminished Achilles reflex on the left foot and no Achilles reflex on the right foot.  Notes from his appointment indicate his patella reflexes were intact and his muscle strength on knee extension, dorsiflexion, and plantar flexion was normal.

Considering the Veteran's testimony at his Board hearing and the March 2016 private examiner's letter and report, the Board finds a new VA examination is required to assess the current nature and severity of the Veteran's lower extremity peripheral neuropathy.  With consideration of the diminished/absent Achilles reflex noted by the private provider, the VA examiner should be sure to specifically assess which nerves are involved in the Veteran's peripheral neuropathy.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination to assess the nature and severity of his lower extremity peripheral neuropathy, to include an examination of which nerves are involved and the impairment caused.

2. Then, after conducting any additional development deemed necessary, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


